DISMISS; and Opinion Filed August 4, 2014.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-14-00927-CV

                            PBD SERVICES 1, LLC, Appellant

                                             V.

                              DANIEL K. WILSON, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-06862

                           MEMORANDUM OPINION
                       Before Justices Moseley, O’Neill, and FitzGerald
                                  Opinion by Justice O’Neill

       Stating the trial court has vacated its final judgment, appellant moves to dismiss the

appeal. We grant the motion and dismiss the appeal.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE

140927F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PBD SERVICES 1, LLC, Appellant                     On Appeal from the 191st Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00927-CV        V.                       Trial Court Cause No. DC-12-06862.
                                                   Opinion delivered by Justice O’Neill.
DANIEL K. WILSON, Appellee                         Justices Moseley and FitzGerald
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Daniel K. Wilson recover his costs, if any, of this appeal from
appellant PBD Services 1, LLC.


Judgment entered this 4th day of August, 2014.




                                             –2–